Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00390-CV
____________
 
ASSORTED COMPUTER EQUIPMENT LISTED
IN ATTACHMENT A, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No.  02-32605
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 21,
2003.  The notice of appeal was filed on
April 4, 2003.  Appellant also filed an
affidavit of indigence, which was contested by the Harris County District
Clerk.  On April 15, 2003, the trial
court sustained the district clerk=s contest.  To date, the filing fee of $125.00 has not
been paid.  On July 24, 2003, this Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of July 24, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.